DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/22/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-4
Withdrawn claims: 5 and 6
Previously cancelled claims: None
Newly cancelled claims: None
Amended claims: 1-4
New claims: None
Claims currently under consideration: 1-4
Currently rejected claims: 1-4
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over May (U.S. 2016/0205961 A1) in view of Scharfman (U.S. 2005/0031758 A1) and Martikainen et al. (U.S. 2012/0183644 A1).
Regarding claim 1, May discloses a method for producing white cheese ([0002]) comprising the steps of (i) processing milk to produce a mixture of cheese curds and whey ([0038]-[0040]), (ii) extruding ([0017], [0045]), forming ([0045], [0003]) and pressing the cheese curds to form cheese blocks, while simultaneously draining the whey from the cheese curds during the extruding/forming/pressing step ([0003], “the whey is pressed off and the remaining mass is moulded”; [0042], [0045]), and (iii) applying salt to the cheese blocks, wherein the amount of salt absorbed by the cheese block represents the complement of the total 
May does not specifically disclose the cheese as being panela cheese, the whey as having no or a minimal amount of salt, or injecting brine into the cheese blocks for the salt application step.
Regarding the type of cheese, though, Scharfman discloses a list of fresh cheeses that includes panela ([0073]).
It would have been obvious to one having ordinary skill in the art to produce panela cheese via the method disclosed in May. First, May indicates generally that the method is for the production of “white cheese” or paneer ([0002]). Given the relatively broad instruction in May, a skilled practitioner would be motivated to consult Scharfman for more detailed instruction regarding such types of cheese. Since Scharfman discloses such cheeses as Queso Blanco (i.e., white cheese), paneer, and panela as generally being within a class of fresh cheeses ([0073]), a skilled practitioner would understand the panela to be a suitable type of cheese for production according to the method of May. As such, the production of panela cheese would be obvious to a skilled practitioner.
Regarding the salt content of the whey, May does not disclose any required addition of salt prior to the separation of the whey ([0042]), such that the production of whey by-product that is without salt or has only a minimal amount of salt would be expected by a skilled practitioner, and thus, obvious.
Regarding the step of injecting brine into the cheese blocks, Martikainen et al. discloses injection as an alternative to immersion of pressed cheese in brine ([0011], [0018]).
It would have been obvious to one having ordinary skill in the art to salt the cheese of May via brine injection. May teaches generally that salt may be added via a method that is not immersion that also results in improved distribution of the salt ([0045]) but does not clearly teach exactly how the salt is applied to the cheese. A skilled practitioner would thus be motivated to consult Martikainen et al. to determine that brine injection is a known alternative to immersion ([0011], [0018]) and would expect that injection would achieve the aim of improved salt distribution upon application. The claimed step of promoting absorption of salt by injecting brine to the cheese blocks would thus be obvious to a skilled practitioner.
As for claim 2, May does not disclose the addition of any salt prior the whey separation step, thus the claimed step of processing milk to form a mixture of cheese curds and whey, wherein a total amount of salt of 0% by weight is added would be obvious to a skilled practitioner.
As for claim 3, May indicates the cheese is subjected to a cooling process before salt addition occurs ([0047]), which renders the claimed step of subjecting the cheese blocks to a cooling process between the extruding/pressing/forming step and the brine injection step obvious.
As for claim 4, May indicates the cheese may be packaged hot ([0047]), which would eventually be subjected to a cooling process. As such, the claimed step of subjecting the cheese blocks to a cooling process after the brine injection step obvious.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-4 over May, Scharfman, and Martikainen et al.: 
Applicant first argued that in the method of the claimed invention, the cheese curds are processed with a particular cheeseformer apparatus that permits the extrusion, formation, and pressing of cheese curds to form cheese blocks simultaneously with the whey draining, thus allowing for the omission of molds for cheese blocks (Applicant’s Remarks, p. 4, ¶6). Applicant then discussed several features of the apparatus (Applicant’s Remarks, p. 4, ¶7 – p. 5, ¶1). Applicant further noted various aspects of a traditional method of making panela cheese (Applicant’s Remarks, p. 5, ¶2). Applicant emphasized that the method of the present invention using the cheeseformer apparatus avoids the step of spreading salt on the curd/whey mixture as in the traditional process (Applicant’s Remarks, p. 5, ¶3 – p. 6, ¶1).
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., processing with a particular cheeseformer apparatus to achieve the claimed requirement relating to the simultaneous separation draining of whey and extrusion/forming/pressing) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns
Applicant then argued that May describes a process for a white cheese that is ultimately shaped in a vacuum former (Applicant’s Remarks, p. 6, ¶5). Applicant argued that Scharfman discloses a different process for producing various fresh cheeses and that Martikainen et al. is directed to a different method for producing a ripened cheese (Applicant’s Remarks, p. 6, ¶5 – p. 7, ¶1). Applicant asserted that Examiner relied on paragraphs [0041]-[0045] to show that May teaches the simultaneous draining of whey and the other steps (Applicant’s Remarks, p. 7, ¶3).
Regarding the requirement of simultaneous extruding/forming/pressing and draining of whey, paragraph [0003] states “the whey is pressed off and the remaining mass is moulded,” and paragraph [0042] states “[t]he whey can be separated off, in principle, in a classic manner, that is to say by expression.” Such combined instruction, especially the term “expression” which means pressing the whey out of the mixture, is considered adequate to deem the claimed requirement of performing the whey separation step together with the extruding/forming/pressing step obvious. That May also discloses different methods of separating whey and shaping the cheese, wherein the whey separation may be performed separately from the other steps does not render the simultaneous performance of such steps non-obvious. Scharfman is relied on only for its limited instruction regarding the similarities between panela cheese and other fresh cheeses, and Martikainen et al. is relied on only for its instruction related to the injection of brine. Examiner maintains that the two secondary references are adequate for all that is relied on in the present claim rejections. The additional instruction in the references related to the inventive methods disclosed therein and highlighted by Applicant does not preclude the limited reliance on the references as detailed in the claim rejections. Applicant’s arguments are thus unpersuasive.
Applicant further asserted that May and Scharfman fail to disclose a panela cheese, because panela cheese has different organoleptic than white cheese or paneer (Applicant’s Remarks, p. 7, ¶4).
However, Examiner maintains that the general teaching in May that the method is for the production of “white cheese” would motivate a skilled practitioner to consult Scharfman for more detailed instruction regarding such types of cheese. Since panela is disclosed as being within a class of fresh cheeses with the other noted cheeses, Examiner maintains that a skilled practitioner would understand panela to be a suitable type of cheese for production according to the method of May. As such, the production of panela cheese would be obvious to a skilled practitioner. That the various cheeses may ultimately have different organoleptic properties would not preclude producing a panela cheese via a general method for producing white cheese. Applicant’s argument is unpersuasive.
The rejection of claim 1 has been maintained herein.
The rejections of claims 2-4, which depend from claim 1 and are rejected based on the same prior art, are additionally maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-4 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793